DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer/Double Patenting
The terminal disclaimer filed on May 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/062,382 and U.S. Application No. 16/062,366 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The Examiner withdraws the rejection of Claims 29, 31, 33, 36-37, 39, 40-41, 50, 52, and 54 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 27, 28, 29, 30, and 33-35 of copending Application No. 16/062,382 in view of Werdecker (US 6,380,110 B1)  and Lehman (WO2013/149882A1), and 
The Examiner withdraws the rejection of Claim 29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of copending Application No. 16/062,366 in view of Werdecker (US 6,380,110 B1) and Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann).
Claim Rejections - 35 USC § 103 – 102(b)(2)(C) Exception Invoked
In the letter filed May 19, 2022, Applicant has provided a statement establishing that not later than the effective filing date of the claimed invention, that the disclosure of U.S. Patent No. 10,029,938, which is U.S. Application No. 14/864,103 published as US 2016/0090319 A1, and U.S. Application No. 16/061,558 were either owned by the same person or subject to an obligation of assignment or subject to a joint research agreement.  
Applicant has invoked the prior art exception under 35 U.S.C. 102 (b)(2)C) for US 2016/0090319A1, which disqualifies the Hoffman reference US 2016/0090319 as prior art under 35 U.S.C. 103(a).  Therefore, the Examiner withdraws the rejections of claims 29, 31-41, 50, 52, 54, and 57 based on 35 U.S.C. 103(a) in the final office action dated March 21, 2022.  
Election/Restrictions
This application is in condition for allowance except for the presence of claims 42-49, 51, 53, and 55-56 directed to an invention or inventions non-elected without traverse.  
Accordingly, claims 42-49, 51, 53, and 55-56 have been cancelled.
Allowable Subject Matter
Claims 29, 31-41, 50, 52, 54, and 57 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or fairly suggest the method steps of claim 29, wherein the silicon dioxide granulate has a particle size distribution D50 of 160 microns or greater in order to avoid crust formation and has a particle size distribution D50 of 290 microns or less in order to avoid gas bubble formation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741